Case 2:20-cv-00540-SVW-KES Document 7 Filed 06/04/20 Page 1 of 7 Page ID #:98



  1
  2
  3                                                                           O
  4
  5
  6
  7
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
10
11     NATHANIEL JAMES, JR.,                           Case No. 2:20-cv-00540-SVW-KES
12                    Petitioner,
                                                       ORDER SUMMARILY DISMISSING
13        v.
                                                       SUCCESSIVE HABEAS PETITION
14     G. MATTESON, Warden,
15                    Respondent.
16
17                                               I.
18                                      INTRODUCTION
19             On January 12, 2020 (per proof of service), Nathaniel James, Jr.
20    (“Petitioner”) constructively filed a Petition for Writ of Habeas Corpus by a Person
21    in State Custody pursuant to 28 U.S.C. § 2254. (Dkt. 1 [the “Petition”].) The
22    Petition challenges Petitioner’s 1983 conviction of first degree murder for which he
23    was sentenced to life without the possibility of parole. (Id. at 1.)
24                                               II.
25                                  FACTUAL BACKGROUND
26             The following facts are taken from the Ninth Circuit’s published opinion
27    discussing Petitioner’s earlier § 2254 petition:
28

                                                 1
Case 2:20-cv-00540-SVW-KES Document 7 Filed 06/04/20 Page 2 of 7 Page ID #:99



  1               On December 4, 1981, petitioner cruised the Beverly Hills area
  2         in a stolen van, drinking alcohol, using drugs and stealing women’s
  3         purses. The next day petitioner announced to his cohorts that he
  4         would show them “how to do a real robbery.” Petitioner approached a
  5         parked car in which Lev and Rima Pikas were sitting. Petitioner was
  6         wearing a short-sleeved shirt. Pointing a gun at Lev Pikas, petitioner
  7         demanded money. He then shot both Lev and Rima Pikas. Lev Pikas
  8         gave petitioner two blood-stained $ 20 bills. Upon returning to the
  9         van, petitioner boasted to his cohorts that he had “shot the bitch in the
10          temple.” Petitioner then threw the gun out the van window; the gun
11          was subsequently found by the police.
12                Within minutes after the shooting, the police stopped the van.
13          Petitioner was the only person in the van wearing a short-sleeved
14          shirt. The police found Rima Pikas’s purse in the van. After
15          petitioner’s arrest, the police found two blood-stained bills inside his
16          pocket. There was blood on petitioner’s clothing. The blood on the
17          bills and petitioner’s clothing was Type A, the blood type of Lev
18          Pikas. An eyewitness identified petitioner as the man who fired the
19          gun. Rima Pikas died as a result of her injuries.
20    James v. Borg, 24 F.3d 20, 23 (9th Cir. 1994).
21                                             III.
22                               PROCEDURAL HISTORY
23          The following explanation of relevant trial court and appellate proceedings
24    also comes from the Ninth Circuit’s opinion.
25                On February 5, 1982, an information was filed, alleging that
26          petitioner committed a murder during the course of a robbery.
27          Specifically, the information charged that appellant “did willfully and
28          unlawfully and with malice aforethought murder Rima Pikas.” The

                                                2
Case 2:20-cv-00540-SVW-KES Document 7 Filed 06/04/20 Page 3 of 7 Page ID #:100



  1         information alleged that petitioner had been armed and that he had
  2         personally used the firearm. The information also charged petitioner
  3         with murder, attempted murder, and two robberies. The information
  4         did not allege that petitioner had intent to kill Rima Pikas.
  5               On July 5, 1983, petitioner’s trial began in state court. The
  6         prosecution tried its case on a felony murder theory. After the defense
  7         rested, the prosecution requested and received a jury instruction which
  8         included intent to kill as an element of the felony-murder special
  9         circumstance charge. Appellant did not object. On September 19,
 10         1983, the jury convicted petitioner of first degree murder. The jury
 11         found that: (1) petitioner was armed; (2) petitioner murdered Rima
 12         Pikas during the commission of a robbery; (3) petitioner was the
 13         actual killer; and (4) petitioner acted with the intent to kill. Petitioner
 14         was sentenced to life without possibility of parole.
 15               On appeal, petitioner raised three claims. He argued that:
 16         (1) his Sixth Amendment right to be informed of the nature and cause
 17         of the charge was violated because he was not given notice that intent
 18         to kill was a special circumstance element of murder in the course of a
 19         robbery; (2) his Sixth Amendment right to receive effective assistance
 20         of counsel at trial was denied; and (3) his Fifth Amendment right
 21         against self-incrimination was violated because the prosecutor
 22         commented in closing argument on petitioner’s failure to submit to a
 23         psychiatric interview. The California Court of Appeal rejected
 24         petitioner’s claims and affirmed his conviction. Petitioner then filed a
 25         petition for review with the California Supreme Court, again raising a
 26         Sixth Amendment notice claim. This petition was denied on
 27         December 19, 1985. Several years later, petitioner filed a second
 28         petition for review with the California Supreme Court, asserting an

                                                 3
Case 2:20-cv-00540-SVW-KES Document 7 Filed 06/04/20 Page 4 of 7 Page ID #:101



  1         ineffective assistance of trial counsel claim. This second petition was
  2         denied on March 27, 1991.
  3                On June 12, 1991, petitioner filed pro se a habeas corpus
  4         petition in federal district court [Central District of California case no.
  5         91-cv-3161]. He again raised the three claims he argued before the
  6         California Court of Appeal. On May 27, 1992, a magistrate judge
  7         issued a report and recommendation that the petition be denied and
  8         the action be dismissed with prejudice. First, the magistrate saw no
  9         violation of petitioner’s Sixth Amendment right to be informed of the
 10         nature and cause of the charge on the ground that intent to kill had
 11         been omitted. Second, the magistrate found no ground for finding that
 12         trial counsel was ineffective. Finally, the magistrate found no
 13         violation of petitioner’s Fifth Amendment right against self-
 14         incrimination. On June 30, 1993, the district court entered an order
 15         adopting the magistrate’s report and recommendation.
 16                On July 22, 1993, petitioner filed a timely notice of appeal.
 17         The Ninth Circuit issued a certificate of probable cause and appointed
 18         counsel for petitioner.
 19   James, 24 F.3d at 23-24.
 20         The Ninth Circuit affirmed the judgment of the district court. Id. at 28.
 21   Regarding Petitioner’s Sixth Amendment claim, the Ninth Circuit ruled that under
 22   California law, “intent to kill was not an element of the felony-murder special
 23   circumstance” at the time when Petitioner shot Rima Pikas. Id. at 26.
 24         On January 24, 2020, the Court issued an Order to Show Cause (“OSC”) why
 25   the Petition should not be dismissed as successive. (Dkt. 3.) On March 30, 2020,
 26   Petitioner constructively filed a response to the OSC. (Dkt. 6.)
 27   //
 28   //

                                                 4
Case 2:20-cv-00540-SVW-KES Document 7 Filed 06/04/20 Page 5 of 7 Page ID #:102



  1                                            IV.
  2                                           CLAIMS
  3         Petitioner now raises a different Sixth Amendment claim. (Dkt. 1.) He
  4   alleges “Sixth Amendment error” because “the charging instrument fails to inform
  5   Petitioner of the nature and cause of the accusation.” (Id. at 11.) In the supporting
  6   facts, he alleges that “California law requires prosecution of felonies are to be by
  7   mode of indictment or information” such that his prosecution via a felony
  8   complaint was unauthorized, and the California courts lacked jurisdiction to enter a
  9   judgment against him. (Id. at 14.) He further argues that the prosecutor violated
 10   California law by filing a complaint, and that the prosecutor’s wrongdoing requires
 11   reversal of his conviction. (Id. at 20.) He contends that a void judgment can be
 12   attacked in any court at any time. (Id. at 23-24.). In his response to the OSC,
 13   Petitioner reiterates points made in his Petition and argues that the Antiterrorism
 14   and Effective Death Penalty Act (“AEDPA”) does not apply to the Petition because
 15   the underlying judgment of conviction is “void.” (Dkt. 6 at 2.)
 16                                             V.
 17                                      DISCUSSION
 18   A.    Applicable Law.
 19         In 1996, Congress enacted AEDPA. AEDPA applies to the instant Petition,
 20   even though Petitioner was convicted in the 1980s. Rowland v. Chappell, 876 F.3d
 21   1174, 1182 (9th Cir. 2017).
 22         AEDPA provides in relevant part as follows:
 23         (b)(1) A claim presented in a second or successive habeas corpus
 24         application under section 2254 that was presented in a prior
 25         application shall be dismissed.
 26         (2) A claim presented in a second or successive habeas corpus
 27         application under section 2254 that was not presented in a prior
 28         application shall be dismissed unless--

                                                 5
Case 2:20-cv-00540-SVW-KES Document 7 Filed 06/04/20 Page 6 of 7 Page ID #:103



  1                (A) the applicant shows that the claim relies on a new rule of
  2         constitutional law, made retroactive to cases on collateral review by
  3         the Supreme Court, that was previously unavailable; or
  4                (B)(i) the factual predicate for the claim could not have been
  5         discovered previously through the exercise of due diligence; and
  6                (ii) the facts underlying the claim, if proven and viewed in light
  7         of the evidence as a whole, would be sufficient to establish by clear
  8         and convincing evidence that, but for constitutional error, no
  9         reasonable factfinder would have found the applicant guilty of the
 10         underlying offense.
 11         (3)(A) Before a second or successive application permitted by this
 12         section is filed in the district court, the applicant shall move in the
 13         appropriate court of appeals for an order authorizing the district court
 14         to consider the application.
 15   28 U.S.C. § 2244(b) (emphasis added).
 16         Thus, if a California petitioner wishes to file a second federal habeas petition
 17   based on new law or newly discovered facts, the petitioner must first ask the Ninth
 18   Circuit for permission to do so. Without such authorization, the District Court
 19   lacks jurisdiction to entertain the successive petition. Cooper v. Calderon, 274 F.3d
 20   1270, 1274 (9th Cir. 2001), cert. denied, 538 U.S. 984 (2003).
 21   B.    Analysis.
 22         Petitioner previously filed a § 2254 petition challenging his 1983 conviction.
 23   See James v. Borg, Central District of California case no. 2:91-cv-03161-WJR-CT.
 24   He filed another § 2254 petition several years later. See James v. White, Central
 25   District of California case no. 2:95-cv-08546-WJR-CT.
 26         The instant Petition is a successive petition challenging the same conviction
 27   as one or both of Petitioner’s prior federal habeas petitions. Thus, it was incumbent
 28   on Petitioner under § 2244(b)(3)(A) to secure an order from the Ninth Circuit

                                                 6
Case 2:20-cv-00540-SVW-KES Document 7 Filed 06/04/20 Page 7 of 7 Page ID #:104



  1   authorizing the District Court to consider his new claim prior to filing the instant
  2   Petition. Petitioner’s failure to secure an order from the Ninth Circuit deprives this
  3   Court of subject matter jurisdiction.
  4                                             VI.
  5                                     CONCLUSION
  6         IT IS THEREFORE ORDERED that this action be summarily dismissed
  7   without prejudice pursuant to Rule 4 of the Rules Governing § 2254 Cases in the
  8   United States District Courts.
  9         LET JUDGMENT BE ENTERED ACCORDINGLY.
 10
 11
 12   DATED: ________________
              June 4, 2020                    __________________________________
 13                                           STEPHEN V. WILSON
                                              UNITED STATES DISTRICT JUDGE
 14
 15
 16   Presented by:

 17
      __________________________
 18   KAREN E. SCOTT
 19   United States Magistrate Judge

 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 7
